Exhibit 10(m)

 

The Bryn Mawr Trust Company

 

March 24, 2004

 

Mr. John Pickering, II

4133 Hollow Road

Phoenixville, PA 19460

 

Dear John:

 

I’m pleased to offer you the position of Executive Vice President and Head of
the Wealth Group at The Bryn Mawr Trust Company. In this role you will have full
responsibility for the Trust Administration, Custody. Employee Benefits, and
Investment Management divisions. In addition, you will be responsible for all of
the new business development efforts in the Wealth Group. You will report
directly to me and will be an integral part of our Executive Management
Committee.

 

Your initial base salary will be $190,000 per annum. You will have a special
bonus plan with an award of up to $100,000 based on revenue growth, net of stock
market appreciation. There will be a minimum bonus of $50,000 paid to you for
the fiscal years 2004 and 2005.

 

Upon joining Bryn Mawr Trust you will be granted a 7,500 share option award.
Thereafter you will annually receive an option award similar to that given to
other members of the Executive Management Committee. That figure this year was
10,000 shares. Please note that under our current plan, options vest over a
three year period.

 

You will have all benefits which are received by members of the Executive
Management Committee including medical, disability, life insurance, and a
Change-of-Control agreement. After six months you will be eligible for the 401
(k) program.

 

John, all of us at Bryn Mawr Trust are excited that you are becoming part of our
organization. I know that you will be a valuable contributor to our future
success.

 

With best wishes,

 

Sincerely, /s/ TED PETERS

 

INVESTMENT MANAGEMENT • FINANCIAL PLANNING • TAX PLANNING • PERSONAL BANKING •
BUSINESS BANKING

BROKERAGE SERVICES • FOUNDATIONS • FAMILY OFFICE • INSURANCE • MORTGAGES •
FIDUCIARY SERVICES

 

801 Lancaster Avenue, Bryn Mawr, Pennsylvania 19010 • 610-581-4806 • FAX
610-526-2051

 